DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13 and 17 are objected to because of the following informalities: In claim 13 and the last line of claim 17, “any one of” should be removed.  In claim 17, line 9, the second “the” between graphene and precursor, should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, it is believed that the “graphene” in line 4 should be “graphene layers” since there is no step to turn graphene into graphene layers.
Claim 17 recites the limitation "carbon-containing organic polymer precursor" in part b, line 3.  There is insufficient antecedent basis for this limitation in the claim.  The word, “precursor” was not previously used to describe the carbon-containing organic polymer.
Claim 17, part b step iii is confusing because it is unclear if the attachment points are between the graphene layers and the carbon-containing organic polymer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. Patent Publication 2016/0372742) in view of Ikenuma (U.S. Patent Publication 2016/0064726) and Liu (U.S. Patent Publication 2016/0149218).
Yu discloses a yoke-shell nanoparticle comprising: a decomposable material yoke, a permeable organic polymer material shell surrounding the yoke, and a void space interposed between the decomposable material yoke and the polymer shell that accommodates the yoke material’s expansion, wherein the yoke comprises elemental sulfur and the polymer comprises polyaniline (Paragraphs 0033, 0035, 0036), as recited in claims 1 and 10 of the present invention.  It is inherent that polyaniline is electrically conductive and comprises nitrogen, as recited in claims 2 and 9 of the present invention.  Yu also discloses that a plurality of the nanoparticles are used in the formation of a cathode for a lithium sulfur battery (Paragraphs 0042-0044), as recited in claims 13-16 of the present invention.

Ikenuma discloses a storage battery electrode comprising: sheet-like layers of graphene with active material particles mixed within, wherein the graphene sheets contact each other to form a three-dimensional network (Paragraphs 0051-0053), as recited in claims 1, 3 and 12 of the present invention.
Liu discloses a positive electrode for sulfur-based batteries comprising: porous, one-dimensional metal oxide nanorods as an additive, wherein the metal oxide nanorods act to trap polysulfides (Paragraph 0017), as recited in claims 1 and 6 of the present invention.  Liu also discloses that the metal oxide can be at least one of Al2O3 and TiO2 (Claim 7), as recited in claims 7 and 8 of the present invention.  Regarding claims 4 and 5, it would have been obvious to one of ordinary skill in the art that the metal oxide material could be made a part of a composite with the active material, which includes being in contact with the active material, because Liu teaches that additive is mixed throughout the electrode with the active material.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have placed the nanoparticles of Yu between sheets of graphene because Ikenuma teaches that the graphene acts as a conductive additive and greatly improves the conductivity of the electrode.  It also would have been obvious to one of ordinary skill in the art for the graphene sheets to contact one another .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. Patent Publication 2016/0372742) in view of Ikenuma (U.S. Patent Publication 2016/0064726) and Liu (U.S. Patent Publication 2016/0149218) as applied to claims 1-10 and 12-16 above, and further in view of Duan (U.S. Patent Publication 2018/0047985).
The teachings of Yu, Ikenuma and Liu have been discussed in paragraph 6 above.
Yu, Ikenuma and Liu fail to disclose that the multi-layered graphene material is binder-free.
Duan discloses a binder-free electrode for a lithium ion battery comprising: a three dimensional interconnected porous graphene network and metal oxides and sulfides within the network (Paragraphs 0031-0032), as recited in claim 11 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have formed the electrode of Yu, Ikenuma and Liu without a binder because Duan teaches that the network of the graphene acts as a binder for the active material particles due to portions of the graphene sheets being connected to form small areas for the particles to rest.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722